Exhibit 10.35

AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AND

NON-COMPETITION AGREEMENT

THIS AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION
AGREEMENT, (this “Agreement”) is made as of December 28, 2007, by and among
Thomas Tolworthy (“Executive”), VS Parent, Inc., a Delaware corporation,
(“Parent”), VS Holdings, Inc., a Delaware corporation (“Holdings”), and Vitamin
Shoppe Industries, Inc., a New York corporation (the “Company”).

Reference is made to that certain Third Amended and Restated Employment and
Non-Competition Agreement by and between Executive, Parent, Company, and
Holdings dated June 12, 2006 (the “Employment Agreement”) and that certain
letter agreement dated February 28, 2007 amending the Employment Agreement (the
“Letter Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. The Employment Agreement is hereby amended as follows:

 

  (a) New Section 5(L) is hereby added:

(L) Timing of Certain Payments to Specified Employees. Notwithstanding anything
herein to the contrary, if, at the time any payment is payable to Executive
pursuant to the provisions of this Section 5 as a result of Executive’s
“separation from service” within the meaning of Section 409A of the Internal
revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder and Executive is a “specified employee,” as such term is defined in
Code § 409A(a)(2)(B)(i) and the regulations promulgated thereunder, then, to the
extent required by Code § 409A(a)(2)(B)(i), such payment shall not be made
before the date which is six months after the date of Executive’s “separation
from service.” Payments to which the Executive would otherwise be entitled
during the first six months following the date of termination and which are not
paid pursuant to the previous sentence will be accumulated and paid on the first
day of the seventh month following the date of termination.

2. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

3. This Agreement is an amendment to the Employment Agreement, and to the extent
there is a discrepancy between this Agreement and the Employment Agreement or
the Letter Agreement, this Agreement shall control and supersede the Employment
Agreement or the Letter Agreement, as applicable, to the extent of such
discrepancy. The Employment Agreement and the Letter Agreement otherwise remains
in full force and effect.



--------------------------------------------------------------------------------

4. This Agreement, the Employment Agreement (as amended by this Agreement), the
Letter Agreement (as amended by this Agreement) and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

*    *    *    *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ Thomas Tolworthy

Executive VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Ronald Neifield

Name:  

Ronald Neifield

Its:  

Vice President/Secretary

VS HOLDINGS, INC. By:  

/s/ Ronald Neifield

Name:  

Ronald Neifield

Its:  

Vice President/Secretary

VS PARENT, INC. By:  

/s/ Ronald Neifield

Name:  

Ronald Neifield

Its:  

Vice President/Secretary